DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              DON KOZICH,
                               Appellant,

                                    v.

                   ANDREA RACHEL LINDWALL,
                           Appellee.

                              No. 4D21-484

                             [March 10, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Florence Taylor Barner, Judge; L.T. Case Nos. COCE20-
12839 and CACE20-21942(AP).

  Don Kozich, Fort Lauderdale, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                         *          *           *

    Not final until disposition of timely filed motion for rehearing.